 MELROSE-WAKEFIELD HOSPITAL ASSOCIATIONMelrose-Wakefield Hospital Association, Inc. andMassachusetts Hospital Workers, Local 880, Ser-vice Employees International Union, AFL-CIO.Case I-CA-15279May 10, 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEUpon a charge, an amended charge, and a secondamended charge filed on November 30, December 19.and December 27. 1978, respectively, by Massachu-setts Hospital Workers, Local 880, Service EmployeesInternational Union, AFL-CIO, herein called theUnion, and duly served on Melrose-Wakefield Hospi-tal Association, Inc., herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Acting Regional Director for Region 1,issued a complaint on January 4, 1979, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an adminis-trative law judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on November 17,1978, following a Board election in Case 1-RC-15822, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate,' and that,commencing on or about November 29, 1978, and atall times thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On January 14, 1979, Respondent filed itsanswer to the complaint, admitting in part, and deny-ing in part, the allegations in the complaint. Thus,Respondent admitted, inter alia, that on November29, 1978, the Union requested it to bargain collec-tively and that it did refuse and continued to refuse tobargain with the Union.On February 15, 1979, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on March 2,Official notice is taken of the record in the representation proceeding,Case I-RC-15822, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967). enfd. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(5th Cir. 1969); Intertype Co. v. Penello. 269 F.Supp. 573 (D.C. Va., 1967);Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968): Sec.9(d) of the NLRA, as amended.1979, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a response to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent admits the re-quest and refusal to bargain but in substance attacksthe Union's certification on the basis of its electionobjections in the underlying representation proceed-ing. Counsel for General Counsel asserts that Re-spondent's answer admits the factual allegations ofthe complaint and contends that Respondent seeks torelitigate the issues heretofore determined in the rep-resentation case. We agree.Our review of the record, including that of the un-derlying representation proceeding, Case I-RC-15822, reveals that an election was conducted on Sep-tember 14, 1978, pursuant to a Decision and Direc-tion of Election. The tally of ballots shows that ofapproximately 208 eligible voters, 176 cast valid bal-lots, of which 93 were for and 76 were against theUnion, and 7 ballots were challenged, an insufficientnumber to affect the results. On September 21, 1978,Respondent filed objections to the conduct of theelection. On November 17, 1978, after an investiga-tion of the objections, the Regional Director issued aSupplemental Decision in which he found no merit inRespondent's objections and overruled them in theirentirety and certified the Union as the exclusive rep-resentative of all the employees in the unit. On De-cember 11, 1978, Respondent filed a request for re-view of the Regional Director's SupplementalDecision, and on January 4, 1979, the Union filed aresponse thereto. On January 24, 1979, the Board is-sued a denial of Respondent's request for review, as itraised no substantial issues warranting review. Itthus appears that Respondent is attempting in thisproceeding to relitigate issues fully litigated and fi-nally determined in the representation proceeding.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances, a respondent in a proceeding alleging2 Member Penello concurred in denying review of the Regional Director'sSupplemental Decision, for the reasons set forth in Shopping Kart Food Mar-ket, Inc.. 228 NLRB 1311 (1977); see his dissent in General Knit of California,Inc., 239 NLRB 619 (1978).242 NLRB No. 28117 I)l( CISIONS OF NATIONAL LABOR RELATIONS BOARDa violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.)All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FA('I'1. lIFE BUSINE!SS ()OF RSPONDINTMelrose-Wakefield Hospital Association, Inc., is aMassachusetts corporation and is engaged in the op-eration of a nonprofit health care delivery facility inMelrose, Massachusetts. In the course and conduct ofits business, Respondent annually causes goods andmaterials with a value in excess of $50,000 to be pur-chased and transported in interstate commerce fromand through the various States of the United Statesother than the ommonwealth of Massachusetts.Further, Respondent annually receives revenues inexcess of $1 million.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of' the Act to assert jurisdictionherein.11. TE LABOR OR(iANIZAIION INVOI.VAI)Massachusetts Hospital Workers, Local 880, Ser-vice Employees International Union, AFL CIO, is alabor organization within the meaning of Section 2(5)of the Act.11l. Tlil UNFAIR I.ABOR PRA(iH(tESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:ISee Pittsburgh Plate (Gla (o. v N.L.RR.. 313 U.S. 146. 162 (1941);Rules and Regulations of the Board. Secs. 102.67(f) and 102 69(c).All licensed practical nurses, patient care techni-cians, maternity technicians, operating andemergency room technicians, EEG and EKGtechnicians, laboratory technicians, phleboto-mists, X-ray technicians, respiratory therapytechnicians and psychiatric counselors, but ex-cluding all registered nurses, admitting officers,service and maintenance unit employees, profes-sional employees, business office clerical employ-ees, confidential employees, guards and all su-pervisors as defined in the Act.2. The certificationOn September 14, 1978, a majority of the employ-ees of Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the RegionalDirector for Region , designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on November 17, 1978, and the Union con-tinues to be such exclusive representative within themeaning of' Section 9(a) of the Act.B. The Request To Bargain and Respondent's Refu.salCommencing on or about November 29, 1978, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about November 29, 1978, and continuing at alltimes thereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that respondent has, sinceNovember 29, 1978, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (I) ofthe Act.IV. TFl EFFE(I' ()F ITIE UNFAIR ABOR PRA('TICESUPON ('COMMER('EThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.I 118 MELROSE-WAKEFIELD HO()SPITAL ASSOCIATIONV. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Compan., Inc., 136 NLRB785 (1962); Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817; Burnett Con-struction Company, 149 NLRB 1419, 1421 (1964).enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:Co)NCiLU!SIONS ()F LAW'1. Melrose-Wakefield Hospital Association. Inc., isan employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. Massachusetts Hospital Workers, Local 880,Service Employees International Union, AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.3. All licensed practical nurses, patient care techni-cians, maternity technicians, operating and emer-gency room technicians, EEG and EKG technicians,laboratory technicians, phlebotomists, X-ray techni-cians, respiratory therapy technicians, and psychiatriccounselors, but excluding all registered nurses, admit-ting officers, service and maintenance unit employees.professional employees, business office clerical em-ployees, confidential employees, guards, and all su-pervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since November 17, 1978, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about November 29, 1978,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing. employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act. and thereby has engaged in and isengaging in unfaiir labor practices within the meaningof Section 8(a)( ) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORI)ERPursuant to Section 10(c) of' the National LaborRelations Act, as amended, the National abor Rela-tions Board hereby orders that Respondent. Melrose-Wakefield Hospital Association, Inc., Melrose, Mas-sachusetts. its officers, agents. successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages. hours, and other terms and con-ditions of employment with Massachusetts HospitalWorkers, Local 880. Service Employees InternationalUnion. AFL CIO. as the exclusive bargaining repre-sentative of' its employees in the tfllowing appropri-ate unit:All licensed practical nurses, patient care techni-cians, maternity technicians. operating andemergency room technicians. EFIG and EKGtechnicians, laboratory technicians. phleboto-mists, X-ray technicians, respirators therapytechnicians and psychiatric counselors, but ex-cluding all registered nurses, admitting officers,service and maintenance unit employees, profes-sional employees, business office clerical employ-ees, confidential employees, guards and all su-pervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmnati e action, which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment and, if an understand-ing is reached. embody such understanding in asigned agreement.(b) Post at its facility in Melrose. Massachusetts,119 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcopies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by the Re-gional Director for Region , after being duly signedby Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Mas-sachusetts Hospital Workers, Local 880, ServiceEmployees International Union, AFL-CIO, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All licensed practical nurses, patient care tech-nicians, maternity technicians, operating andemergency room technicians, EEG and EKGtechnicians, laboratory technicians, phleboto-mists, X-ray technicians, respiratory therapytechnicians and psychiatric counselors, but ex-cluding all registered nurses, admitting offi-cers, service and maintenance unit employees,professional employees, business office clericalemployees, confidential employees, guards andall supervisors as defined in the Act.MELROSE-WAKEFIELD HOSPITAL ASSOCI-ATION, INC.120